Citation Nr: 0738917	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previousy denied claim of entitlement 
to service connection for peripheral neuropathy of the feet 
and hands, claimed as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1968 to November 1971.  Service in Vietnam is 
indicated by the evidence of record. 

Procedural history

The veteran submitted a claim for peripheral neuropathy in 
March 2002.   In a December 2002 rating decision, the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) denied service connection for 
peripheral neuropathy.  The veteran disagreed with that 
decision, and in June 2004 the RO issued a statement of the 
case.  The veteran failed to timely submit a substantive 
appeal as to that issue.  He was so informed by letter from 
the RO dated August 15, 2005.   

Later in August 2005, the veteran requested that his claim of 
entitlement to service connection for peripheral neuropathy 
be reopened.  In an April 2006 decision, the RO denied the 
claim.  This appeal followed.  The veteran timely submitted a 
substantive appeal in July 2006 as to the peripheral 
neuropathy claim.   

Issues not on appeal

The veteran's initial claim in March 2002 also encompassed 
claims of entitlement to service connection for post-
traumatic stress disorder (PTSD) and depression.  The RO 
denied service connection in December 2002.  As noted above, 
the veteran failed to timely file a substantive appeal.

In August 2005, the veteran submitted a claim of entitlement 
to service connection for bilateral hearing loss and tinnitus 
and also a request to re-open his previously denied claims of 
entitlement to service connection for PTSD and depression.  
The RO issued a decision in April 2006 granting service-
connection for PTSD and tinnitus.  Those two issues have 
therefore been favorably resolved.

With respect to the issues of service connection for 
bilateral hearing loss and  depression, the veteran submitted 
a notice of disagreement only as to the peripheral neuropathy 
claim in May 2006.  The veteran did not disagree with the 
other two claims, either then or at any other time.  Thus, 
those issues are not on appeal.  


FINDINGS OF FACT

1.  In a December 2002 decision, the RO denied the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy.  

2.  Evidence submitted since the December 2002 RO decision is 
not cumulative or redundant of the evidence of record at the 
time of the last final denial of the claim sought to be re-
opened, and so raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2002 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for peripheral 
neuropathy is re-opened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
peripheral neuropathy, which he claims is as a result of 
Agent Orange exposure in service. 

As was described in the Introduction, the RO denied the 
veteran's initial claim for service connection for peripheral 
neuropathy in a December 2002 decision.  The RO's decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.1103 (2006).  

Notwithstanding the fact that the RO has now denied the claim 
on its merits, the Board must first determine whether new and 
material evidence has been received which is sufficient to 
reopen the previously-denied claim.  The United States Court 
of Appeals for the Federal Circuit has held that if service 
connection for a claimed disability has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
re-open the claim, and must provide notice that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were not found in the previous denial.  After having 
carefully reviewed the record, the Board has concluded that 
the notice requirements of the VCAA have been satisfied with 
respect to the issue on appeal of whether the veteran 
submitted new and material evidence.

In the September 2005 VCAA letter, the veteran was informed 
that to establish entitlement to service connection, the 
evidence must show:

1.	You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease. 
2.	You have a current physical or mental disability 
shown by medical evidence.
3.	There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

The veteran was further informed in the September 2005 VCAA 
letter that his previous claim for service connection for 
peripheral neuropathy was denied and that the decision was 
final.  He was informed that in order for VA to reconsider 
the issue, he must submit "new and material evidence."  
Specifically, he was informed:

To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.

In order to be considered material, the additional 
existing evidence must pertain to the reason your 
claim was previously denied.

Your claim for peripheral neuropathy was previously 
denied because the evidence of record was 
unremarkable for any diagnosis of findings of acute 
or sub-acute peripheral neuropathy, or for any 
chronic peripheral neuropathy.  Therefore, the 
evidence you submit must relate to this fact.

New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative 
of the evidence we had when we previously decided 
your claim.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. § 
3.156.  See the law and regulations section below.  
Therefore, the Board finds that the notice provided the 
veteran complies with the requirements of Kent.

The September 2005 VCAA letter informed the veteran of the 
typical kinds of evidence that could be used to support the 
claim, such as medical records, a statement from his doctor, 
his statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim.

The veteran was informed that VA would provide a medical 
examination, or get a medical opinion, if it is determined to 
be necessary to decide his claim.  The veteran was also 
informed that VA would obtain records such as records held by 
any Federal agency, and the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration, so long as he provided 
sufficient information to allow VA to obtain them.
The September 2005 letter told the veteran that VA would make 
reasonable efforts to get relevant records not held by any 
Federal agency, including records from State or local 
governments, private doctors and hospitals or current and 
former employers.  If the evidence was not in his possession, 
the veteran was required to give VA enough information so 
that VA could request the information from the person or 
agency that has it.  The veteran was informed that it was his 
responsibility to make sure [VA receives] all requested 
records that are not in the possession of a Federal 
department or agency.  [emphasis as in original] 
  
Finally, the September 2005 letter specifically requested of 
the veteran: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  In essence, the veteran 
was asked to "give us everything you've got," in compliance 
with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board notes that the veteran received Dingess notice in a 
separate letter dated March 2006.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

However, VA's statutory duty to assist a claimant in the 
development of a previous finally denied claim does not 
attach until the claim has been re-opened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

In this case, it appears that the RO, although not 
specifically re-opening the claim, in fact handled it on a de 
novo basis, to include full development of the evidentiary 
record.  Specifically, the RO has obtained the veteran's 
service medical records and post-service medical examination 
and treatment records.  The veteran has been accorded a VA 
medical examination.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been provided with notice of his 
right to a hearing and had a video hearing in August 2007.  

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations 

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent [ie, Agent Orange], unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A.      § 1116(f) (West 2002), 38 C.F.R. § 
3.307(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2006).  With respect to 
peripheral neuropathy, the herbicide regulations provide that 
acute and sub-acute peripheral neuropathy can be attributable 
to Agent Orange exposure even though there is no record of 
such disease during service.  See 38 C.F.R. § 3.309(e) 
(2006).  However, the provisions of 38 C.F.R. § 3.307(a)(6) 
must be met and the rebuttable presumption provisions 38 
C.F.R. § 3.307(d) must be satisfied.

Concerning 38 C.F.R. § 3.307(a)(6), acute and sub-acute 
peripheral neuropathy "shall have been manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent [i.e., 
Agent Orange] during active military, naval or air service."  

With regard to 38 C.F.R. § 3.307(d) (2006), the presumption 
of in-service incurrence can be rebutted with evidence 
establishes that the etiology of the claimed peripheral 
neuropathy is not related to service.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  
Under Combee, the Board must not only determine whether a 
claimant has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but if 
not it also must determine whether the current disability is 
otherwise the result of active service 
[see 38 C.F.R. § 3.303(d) (2006)].


Finality/new and material evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be re-opened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to re-open was 
initiated in August 2005, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be re-opened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

At the time of the December 2002 RO decision, the evidence of 
record included service medical records and outpatient 
treatment reports.  Those medical records were negative for 
any findings or diagnosis of peripheral neuropathy.  

The December 2002 RO decision

In its December 23, 2002 decision, the RO denied the 
veteran's claim on the basis that he had not submitted any 
medical evidence of a current diagnosis of peripheral 
neuropathy. 

Newly submitted evidence

Subsequent to the December 2002 RO decision, there have been 
added to the record additional VA outpatient records and 
private medical opinions.  The outpatient records are from 
the VA Medical Center in Lincoln, Nebraska (the VAMC) from 
November 1998 to March 2004.  Those records show a diagnosis 
of peripheral neuropathy.  

The veteran submitted private medical opinions from D.T., 
M.D., dated August 7, 2007 and L.B., M.D., dated July 17, 
2006.  The opinion from Dr. L.B. stated that the veteran does 
have a current diagnosis of distal peripheral neuropathy, but 
stated that the cause of the neuropathy is uncertain.  The 
opinion from Dr. D.T. stated that the veteran has currently 
diagnosed chronic peripheral neuropathy and that the most 
likely cause of his neuropathy is exposure to Agent Orange 
while in military service.     

Analysis

The Board finds that the newly submitted private medical 
opinions are new and material evidence. 

Applying the above-described Hickson analysis, the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy was initially denied by the RO in December 2002 
because of a lack of evidence as to elements (1) and (3), 
current disability and medical nexus.  [Element (2), in-
service injury, that is to say exposure to herbicides, had 
been established by operation of law due to the veteran's 
service in Vietnam.] 

The additionally received evidence states that the veteran 
has been diagnosed with peripheral neuropathy.  This arguably 
satisfies element (1).  In addition, the opinion of Dr. D.T 
suggests that the veteran's peripheral neuropathy may be 
related to his military service.  This satisfies element (3), 
at least for the purposes of reopening the claim. 

This evidence is considered "new" because it adds 
additional information to that which was already of record, 
namely that there is a current diagnosis of peripheral 
neuropathy and that condition may have been incurred in 
military service.        
Furthermore, the newly submitted private medical opinions are 
material.  Those opinions are related to an unsubstantiated 
fact necessary to substantiate the claim - namely whether the 
veteran has peripheral neuropathy and whether it is related 
to military service.

In sum, the additionally added evidence does raise a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been submitted to 
re-open the claim of entitlement to service connection for 
peripheral neuropathy.  



Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  

 Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.

In the present case, as noted above it appears that the RO in 
fact has considered the veteran's claim on a de novo basis.  
In any event, the veteran has been amply apprised of what is 
required to establish his claim of entitlement to service 
connection for PTSD. Thus, there is no prejudice to him in 
the Board's considering his claim on the merits.

Standard of review

The standard of review changes at this point.  

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened. In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board wishes to make it clear that although there may be 
of record new and material evidence which is sufficient to 
reopen the claim, this does not mean that the claim must be 
allowed based on such evidence.  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In this case, as explained below, the Board believes that 
there remain unanswered medical questions concerning the 
etiology of the veteran peripheral neuropathy.  Accordingly, 
a remand is called for.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for peripheral neuropathy 
is reopened.  To that extent only, the appeal is allowed.


REMAND

As noted above, there is of record a private medical opinion, 
that of Dr. D.T.,  concerning the relationship between the 
veteran's peripheral neuropathy and his presumed exposure to 
Agent Orange during military service.  Although that opinion 
is sufficient to reopen the claim, it is not sufficient to 
grant it.  The opinion is conclusory in nature and provided 
no reasoning upon which the Board could base a decision.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
Indeed, in the same letter Dr. D.T. stated that the veteran's 
peripheral neuropathy was "without a definite etiology."  

A medical examination and opinion is therefore necessary to 
adequately determine whether the veteran's peripheral 
neuropathy is related to his presumed exposure to Agent 
Orange during military service.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be accorded an 
examination by an appropriate medical 
provider, who should determine whether 
or not the veteran currently has 
peripheral neuropathy of the feet and 
hands.  If such a determination is 
made, the examiner should render an 
opinion of whether it is as likely as 
not that the veteran's peripheral 
neuropathy is a result of presumed 
Agent Orange exposure during his 
military service.  If there is another 
more likely cause of any identified 
peripheral neuropathy, this should be 
discussed. A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.
 
2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim.  If the  benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a  supplemental 
statement of the case and given an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


